Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/20/2020, 02/19/2020, 05/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Note
4.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher (US 2019/0356493).
	Regarding claims 1, 8, and 15, Fisher discloses a system, a method and a non-transitory computer readable medium comprising instructions, (Figure 6) comprising: 
	a processor of a document processor node (Figure 1 and Figure 6); 
	a memory on which are stored machine readable instructions that when executed by the processor (Figure 6), cause the processor to: 
	receive a file with a document identifier (ID) (Figure 5, [0042], [0053]-[0055], [0067]-[0068], unique document identifier) ; 
	generate a hash of the file ([0042], [0053]-[0055], [0067]-[0068]); 
	submit a blockchain transaction that contains the hash of the file, the document ID and a locator of a document ([0042]-[0044], [0060]-[0062], [0066]); 

	notify the participating nodes of a version of the document under the ID ([0053]-[0055], “The document packages 114 typically represent a unique document version 112, such as an updated document and access schema (e.g., enhanced metadata) that may additionally include identifiers (e.g., document identifier hashes) for earlier document versions.  Each unique document version 112 is recorded and transmitted as a document package 114 to the network 116 where, as depicted in FIG. 1C, one or more nodes 132 in a network 130 of nodes receive 
the record.  The N nodes 132 can be fully connected--in other words, every node communicates with every other node--or can connect to an arbitrary and/or random number of other nodes so that all nodes communicate with many other nodes and thus all nodes directly or indirectly communicate with each other.  In any case, all nodes 132 in the network 130 of nodes can receive updates to the blockchain 100 from the network”).

	Regarding claims 2, 9, and 16, Fisher discloses wherein the instructions further cause the processor to provide the file to an off-chain node to be stored on a local file store ([0046] and [0049]).

	Regarding claims 3, 10, and 17, Fisher discloses wherein the instructions further cause the processor to receive an assignment of an ownership of the document under the ID is not stored on a ledger of the blockchain ([0039], [0043], and [0056]).



	Regarding claims 6. 13 and 19, Fisher discloses wherein the instructions further cause the processor to guarantee versioning of the document based on a blockchain transaction ordering responsive to multiple participating nodes submitting the document under the same ID ([0049], [0053]-[0055], and [0061]).

	Regarding claims 7, 14 and 20, Fisher discloses wherein the instructions further cause the processor to provide a conflict-free document ownership among the participating nodes ([0039], [0043], [0056] and [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

6.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2019/0356493) in view of (Weldemariam US 2020/0007322).
	Regarding claims 5 and 12, Fisher discloses all the claimed subject matter as set forth above.  However, Fisher is silent as to the locator of the document is an encrypted Uniform resource Locator.  On the other hand, Weldemariam teaches the locator of the document is an encrypted Uniform resource Locator (Weldemariam: Paragraph [0041]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the locator of the document is an encrypted Uniform resource Locator as suggested by Weldemariam.  The motivation would have been to facilitate the document accessing with encrypted URL so that performing secured transaction.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153